Citation Nr: 0213619	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-18 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bladder dysfunction, 
claimed as secondary to the service-connected back 
disability.  

(The issue of service connection for loss of bowel control, 
claimed as secondary to the service-connected back disability 
will be the subject of a later decision)  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to November 
1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
RO.  

This case was before the Board in January 2001 and was 
remanded for further development.  

Therefore, the Board is undertaking additional development on 
the issue of service connection for loss of bowel control 
secondary to the service-connected back disability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is not shown to suffer from a bladder 
dysfunction that is related to his service-connected back 
disability, but is likely due to benign prostatic hypertrophy 
with obstruction to outflow.  



CONCLUSION OF LAW

The veteran is not shown to have a bladder disability that is 
not proximately due to or the result of his service-connected 
back disability.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review the veteran's service medical records shows 
that he received treatment for the now service-connected back 
disability, but the records do not contain any complaints or 
findings referable to bladder dysfunction during service.  

In December 1965, the veteran underwent a VA examination to 
determine the severity of his service-connected back 
disability.  The examiner noted that the veteran's 
genitourinary system was normal.  

In June 1969, the veteran underwent another rating 
examination for his service-connected back disability.  The 
examiner reported having no complaints or findings referable 
to a related genitourinary disability.  

The VA treatment records, dated from June 1968 through 
November 1969, show treatment for the veteran's service-
connected back disability, but again show no complaints or 
findings of a related genitourinary disability.  

In March 1970, the veteran was hospitalized at a VA hospital 
for his back disability.  The clinical records show that a 
neurologist evaluated the veteran.  The physician reported 
that the veteran was having difficulty emptying his bladder, 
requiring periodic catheterization at home and during 
hospitalization.  The final impression was that the veteran 
suffered from probable loss of sacral innervation following 
the laminectomy, with superimposed psychic paraplegia.  The 
veteran was also evaluated by genitourinary services because 
of the complaints of urinary incontinence.  In their opinion, 
the veteran did not suffer from a neurogenic bladder and the 
Foley catheter was discontinued as the veteran could "pass 
water " very well.  

In November 1970, the veteran was evaluated for a specially 
adapted housing unit.  In addition to being in a wheelchair 
due to parathesias in both legs, the veteran had complaints 
of having bladder dysfunction.  Specifically upon 
neurological consultation, the examiner opined that the 
veteran suffered from a conversion reaction with functional 
paresis and that there was "absolutely no objective evidence 
of neurologic impairment at the present time" other than the 
absent ankle jerk on the right, which had been there for at 
least five years.  

From January 23 until February 16, 1972, the veteran was 
hospitalized at a VA hospital for gastrointestinal problems.  
Although the veteran had additional complaints of having 
severe headaches throughout the course of the 
hospitalization, the hospitalization report reveals no 
complaints or findings of related bladder dysfunction.  

In July 1972, the veteran underwent a VA orthopedic 
examination.  The examination report does not report any 
complaints or findings of related bladder dysfunction.  

During the June 1985 VA examination, the veteran reported 
"some urinary hesitancy," but stated that he had no other 
bladder problems.  

The VA treatment records, dated in October 1998, show that, 
on October 28, the veteran was emptying his bladder 
"volitionally."  Thereafter, on October 29, the veteran was 
examined, with complaints of occasional bladder dysfunction 
with some leakage between voiding, but that he voided 
spontaneously.  The examiner's initial impression was that of 
neurogenic bladder.  

In December 1998, the veteran underwent another VA 
examination.  The veteran reported that, over the past three 
years, his urinary incontinence had gotten worse requiring 
the use of diapers and self-catheterization up to five times 
a day.  

After reviewing the claims file, the VA examiner reported 
that the veteran had a history of obstruction due to an 
enlarged prostate and recurrent urinary tract infections.  
Likewise, he noted the earlier diagnosis of a neurogenic 
bladder, but stated that actual documentation had never been 
made.  Upon rectal examination, the examiner reported that 
the veteran's prostate was enlarged.  

In conclusion, the examiner stated that a past magnetic 
resonance imaging (MRI) failed to show any significant 
pathology in the L5-S1 area or evidence of canal stenosis or 
extradural compression.  The examiner further reported that 
this was the area he was most concerned with because a 
neurogenic bladder was the result of sacral root involvement.  
Although he stated that the examination was consistent with 
right S1 radiculopathy, there were no other abnormalities.  

Therefore, the examiner opined that the veteran's bladder 
condition was not related to his back disability.  
Specifically, he reported that the veteran "did not give me 
any history to suggest that he has neurogenic flaccid 
bladder.  The most likely cause of his bladder condition is 
benign hypertrophy with obstruction to outflow."  




Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the July 1999 Statement of the 
Case and April 2002 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

Furthermore, this case was remanded in January 2001 for 
specific adjudication according to the new law and 
regulations.  The veteran was asked at that time to submit 
evidence to support his claim of secondary service 
connection.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he has bladder dysfunction as 
secondary to his service-connected back disability.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  

After carefully reviewing the evidence, the Board concludes 
that the veteran's bladder dysfunction is not shown to be 
proximately due to or the result of his service-connected 
back disability.  While the veteran does reporting suffering 
from some urinary dysfunction, as documented by numerous 
complaints and required catheterization.  The evidence, 
however, does not demonstrate that he has actual bladder 
dysfunction is caused by his service-connected back 
disability.  

In this regard, during the March 1970 VA hospitalization, a 
genitourinary evaluation reported that the veteran did not 
suffer from a neurogenic bladder and that he was urinating 
fine.  

Likewise, in November 1970, although the veteran was 
evaluated for a specially adapted housing unit, the neurology 
consultant found that the veteran exhibited "absolutely no 
objective evidence of neurologic impairment" other than 
ankle jerk.  

Moreover, the December 1998 VA examiner, after reviewing the 
claims file, and finding that the veteran's prostate was 
enlarged during examination, opined that the veteran did not 
have bladder dysfunction as the result of his back 
disability.  Specifically, the examiner reported the veteran 
"did not give me any history to suggest that he ha[d] a 
neurogenic flaccid bladder."  

In closing, the examiner stated that the "most likely cause 
of his bladder condition [was] benign hypertrophy with 
obstruction to outflow."  

Furthermore, although the veteran was diagnosed as having a 
neurogenic bladder in the October 1998 VA treatment record, 
it appears that this statement was based on history as 
reported by the veteran.  

There is no evidence that the examiner reviewed the veteran's 
claims file in conjunction with the examination or 
contributed the diagnosis to objective findings, other than 
to note that his initial impression was a neurogenic bladder.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a "bare transcription of lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional."  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Thus, the medical evidence when viewed in its entirety does 
not show that the veteran suffers from bladder dysfunction 
related to his service-connected back disability.  The 
veteran in this regard has submitted no competent evidence to 
support his assertions of secondary service connection.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for the veteran's bladder 
dysfunction, claimed as secondary to his back disability, is 
not denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).  



ORDER

Service connection for bladder dysfunction, as secondary to 
the service-connected back disability, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

